[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM de PLAINTIFF'S MOTION FOR MODIFICATION OF CHILD SUPPORT (#111)
The defendant's income is paid semi-monthly at the rate of $2,715 gross and $2,095 net (Plaintiff's Exhibit A). The employer had been deducting $217.47 federal withholding and $118.51 Connecticut withholding. The defendant has filed a new Form W-4 changing the allowances from 9 to 4 and directing that an additional $280 be withheld from each paycheck (Defendant's Exhibit #2). He has also filed a new Connecticut W-4 changing his status to "A" (i.e. single or married filing separately) with direction to deduct an additional $9 per pay period.
The federal withholding will increase to $505.59 for 4 allowances and total $785.59 after the extra is added. The Connecticut tax increases to $123.75 plus the $9 extra (Defendant's Exhibit #3).
The court finds no justification for the additional $289 additional amounts. Conversely, the change from 9 allowances to allowances is supported by the record. The defendant's present net pay of $4,190 monthly, reduced by the change in allowances only, is reduced $576.24 by the additional federal withholding and $10 by Connecticut tax withheld, or a revised net of $3,604 monthly or $838 weekly.
The plaintiff's motion is denied.
/s/ Harrigan, J. HARRIGAN CT Page 4118